\C°°"IO\Ul-BUJNr-

NNNNNNN
o\m.>w-c;;;g;:$i$:;

 

Case 2:17-cv-OO738-RSL Document 67 Filed 01/02/19 Page 1 of 8

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CARREA CI-IRJSTOPHER, CASE NO. 2:17-cv-00738-RSL

_ _ MoDEL sTlPULATED
Plamnff, PROTECTIVE 0RDER

{-BR,QBQSEB}

Note on Motion Calendar:
]anuary 2, 2019

v.
FORD MOTOR COMPANY, INC.,

Defendant.

 

1. PURPOSES AND L[MITATIONS

Diseovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Ordcr. The
parties acknowledge that this agreement is consistent with LCR 26(0). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords ii‘om public
disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively entitle
parties to file confidential information under seal.
2. “CONF]DENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged: (1) formulas or trade secrets; (2) confidential business or

 

\O°°`IQ\Ul-IdWNv-¢

NNNNNNN
omam--o;;:;;:;§:$

 

Case 2:17-cv-OO738-RSL Document 67 Filed 01/02/19 Page 2 of 8

financial information; (3) non-public, proprietary, commercially-sensitive-information; and (4)
personal and private information regarding any person (including current and former street
addresses for natural persons, Social Security numbers, telephone numbers, email addresses,
dates of birth, driver’s license numbers, account numbers, maiden names, and passwords).
3- w

The protections conferred by this agreement cover not only confidential material (as
deEned above), but also (1) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise
4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.l Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement. Confidential
material must be stored and maintained by a receiving party at a location and in a secure manner
that ensures that access is limited to the persons authorized under this agreement

4.2 Disclosure of “CONFIDENTIAL” Informat_ion or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;
(b) the officers, directors, and employees (including in house counsel) of the

receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

agree that a particular document or material produced is for Attomey’s Eyes Only and is so

 

\QO¢`]Q\Ul-I§L»JN»-¢

NNNNNNNb->-d»-\-¢v-¢i_i\-lv-¢i-¢»-¢
Q\LJI-PUJN'-‘Q*Q°°\l°\\ll-PUNv-*Q

 

Case 2:17-cv-00738-RSL Document 67 Filed 01/02/19 Page 3 of 8

designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information, provided that the
author or recipient has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A)
and is not employed by or working for a competitor to Ford;

(h)_ any mediators retained by the parties in this case and their staff.

4.3 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party,
in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential'designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted. During the meet and confer process, the

designating-party must identify the basis for sealing the specific confidential information at issue,

 

\D®\lodLh-BWN>-

NNNNNNN>-*v-\

 

Case 2:17-cv-OO738-RSL Document 67 Filed 01/02/19 Page 4 of 8

and the filing party shall include this basis in its motion to seal, along with any objection to
sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
followed and the standards that Will be applied when a party seeks permission from the court to
file material under seal. A party who seeks to maintain the confidentiality of its information must
satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
in accordance with the strong presumption of public access to the Court’s files.

5. QESIGNATING PROTECTED MATERIAL

5.l Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The designating party must designate for protection only those parts of material,
doctunents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not
swept unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation.

5.2 Mner and Timin;rl of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must

be clearly so designated before or when the material is disclosed or produced.

 

ND®`IQ\\Jl-PWN»-

NNNNNNN\-od-oi-ii_i-»r-sp->-¢v-¢i-¢
C\Ul-BUJN'-‘Q\OW\IC\!JI-I>WNb-‘C

 

Case 2:17-cv-00738-RSL Document 67 Filed 01/02/19 Page 5 of 8

(a) Information in docu_mentary_form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material, If only a portion or portions of the material on a page qualifies for
protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimong given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript Any party or non-party may, within fifteen days alter
receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
transcript, or exhibits thereto, as confidential. lf a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference.

(c) Other tangible items: the producing party must aHix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 lnadvertent Failures to Designate: If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material, Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement
6. CHALLENGING CONFlDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 

\O°¢\IO\Ul-PDJN»-

NNNNNNN»_-
a~\un-t>wi~a>-o\o;:ia;;;§:;

 

Case 2:17-cv-00738-RSL Document 67 Filed 01/02/19 Page 6 of 8

burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action. The
certification must list the date, manner, and participants to the conference A good faith effort to
confer requires a face-to-face meeting or a telephone conference

6.3 Judicial lntervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to
maintain the material in question as confidential until the court rules on the challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN O’I'HER
LITIGATION
4 If a party is served With a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

 

\DO°\]C\'Jl-{db)l\)v-¢

NNNNNNNl-\v-lr_¢>-¢u_o-nl-Ac-\i~\r-
G\Lh-AL»JN'-c>\oeo\io\m.r>wN»-c

 

Case 2:17-cv-OO738-RSL Document 67 Filed 01/02/19 Page 7 of 8

subject to this agreement Such notification shall include a copy of this agreement; and
(c) cooperate with respect to all reasonable procedures sought to be pursued

by the designating party whose confidential material may be affected.
8. UNAUTHORIZED DISCI_.,OSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this agreement and (d) request that such person or persons execute the “Acknowledgment and
Agreement to Be Boun ” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCT[ON OF PRIVlLEGED OR OTHE-RWISE PROTECTED l
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or o;ther protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement _that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10. . NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all

documents filed with the court, trial; deposition, and hearing transcripts, correspondence,

 

\CG°`IO\U\¢BWN)-¢

NNNNNNNl-l-~»-¢»-Iv-¢>-»-»-»-¢i-¢
c\\h-PUJN~O\O®\|O\Lh->WN'-*O

 

Case 2:17-cv-OO738-RSL Document 67 Filed 01/02/19 Page 8 of 8

deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain confidential material.
The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUYF RECORD.

DATED; 12 *"Z ??"'/§7

 

 

DATED: \i/?izc’\a\ f
- 1 ' // Attomeys for Defendant

 

PURSUANT TO STIPULATION, IT IS SO ORDERED

lT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal
or state proceeding, constitute a waiver by the producing party of any privilege applicable to
those documents, including the attorney-client privilege, attorney work-product protection, or

any other privilege or protection recognized by law.

DATED: \i/AM lo.?,@tq

M€@M/

Rober'r s. Lasnik
United States District Court Judge

 

